Citation Nr: 1821760	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-21 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel




INTRODUCTION

The Veteran served on active duty from April 1957 to May 1977.  He passed away in May 1999.  The Appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded this claim in July 2015, December 2015, and most recently, in December 2016, for additional development.  The file has now been returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Resolving all doubt in the Appellant's favor, the Veteran was exposed to herbicides during service while stationed at Korat Royal Thai Air Force Base (RTAFB) in Thailand.

2. The Veteran's lung carcinoma is presumed to have been incurred in active service due to herbicide exposure; and such was the immediate cause of his death. 






CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are satisfied. 38 U.S.C. §§ 1110, 1113, 1116, 1310, 5107 (2012); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant seeks service connection for the cause of the Veteran's death. Specifically, she asserts that the Veteran's lung carcinoma, that immediately caused his death, should be found service connected due to his in-service exposure to herbicides in Thailand.  For the following reasons, the Board finds that service connection for the cause of death is established. 

When a Veteran dies of a service-connected disability, the Veteran's surviving spouse is eligible for disability and indemnity compensation (DIC) benefits for the cause of death.  38 U.S.C. § 1310; 38 C.F.R. §§ 3.5 (a), 3.312.  In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause.  38 C.F.R. § 3.312 (a).  

Entitlement to DIC benefits for the cause of a Veteran's death may be established by showing that a disability for which service connection has already been granted was the principal or a contributory cause of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the Veteran's death.  Id. (observing that "where service connection has not been previously established, the DIC claimant must first establish service connection for the cause of the Veteran's death").

The Veteran's original May 1999 death certificate reflects that lung carcinoma was the immediate cause of death.  38 C.F.R. § 3.312 (a).  The Board thus turns to the issue of whether service connection can be established for the Veteran's lung carcinoma.  See Hupp, 21 Vet. App. at 352. 

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  There is a presumption of service connection for certain diseases, including lung cancer, found to be associated with exposure to an herbicide agent such as that used in Agent Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309 (e).  Absent affirmative evidence to the contrary, such diseases will be service connected even if there is no evidence of the disease during service, provided that herbicide exposure is established.  Id.; 38 U.S.C. § 1113; 38 C.F.R.     § 3.307 (d).  

The dispositive issue in this case is whether the Veteran was exposed to herbicides. Although Veterans who served in Vietnam are presumed to have been exposed to herbicides, the Veteran in the current appeal did not serve in Vietnam as that term is defined in the applicable regulation.  The Veteran was stationed at Korat RTAFB in Thailand.  The dates during which he was stationed there are unclear, as his service personnel records do not include such; however, of record is a performance evaluation indicating that he was in Korat RTAFB for the reporting period dated from March 1971 to March 1972, attached to the 388th Field Maintenance Squadron.  His service separation document, his DD-214, indicates that his military occupational specialty (MOS) was jet engine technician.  The performance evaluation indicates that the Veteran, as a jet engine technician, was responsible for all maintenance and phase inspections performed on jet engine afterburners and responsible for daily and annual inspections and repair of aircraft. 

There are multiple documents that provide guidance for VA in adjudicating claims of Veterans claiming herbicide exposure in Thailand.  In a May 2010 bulletin, VA indicated that it had determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand. Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), VA had determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  As such, VA will give special consideration of herbicide exposure on a factual basis to Veterans whose duties placed them on or near the perimeters of certain Thailand military bases, including Korat and Takhli RTAFB.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q. (M21-1MR).  VA has identified specific military occupational specialties including: security policeman, security patrol dog handler, and member of a security police squadron, whose daily duties required spending extended periods of time on or near the base perimeter where herbicides were likely used.  

In her May 2013 Notice of Disagreement (NOD), the Appellant asserted that the Veteran was stationed at Korat RTAFB and herbicides were used on the perimeters of Korat RTAFB; and he was thus exposed such that his fatal lung carcinoma should be service-connected based on that exposure.  The Veteran, during his lifetime, did not seek service connection for his lung cancer, to include as secondary to exposure to herbicides, or otherwise have the opportunity to submit statements to VA describing the circumstances of his service at Korat RTAFB.  

No party has asserted that the Veteran had a MOS involving base perimeter security.  However, the Board has considered the Appellant's lay statements as to what she knew of the Veteran's service at Korat RTAFB, clearly from statements made from him to her during his lifetime.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  There is no evidence that she is not credible in this regard.  The Board has also considered the Veteran's performance evaluation, detailing his work on jet engines, and finds that such places him on the flight line at Korat RTAFB, along the perimeter of the base, for at least the one year period reported in the performance evaluation.  A cursory review of maps of the Korat RTAFB available on the internet, including views of the flight line and apron wherein planes landed and were stored, indicates that the flight line and apron appear to be close to the perimeter of the base.  The Board may take judicial notice of these facts because they are not subject to reasonable dispute.  Monzingo v. Shinseki, 26 Vet. App. 97, 103 (2012) (stating that the Court may take judicial notice of facts of universal notoriety that are not subject to reasonable dispute); Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (citing Fed.R.Evid. 201 (b)).  

Thus, resolving all doubt in favor of the Appellant, as is required, the Board finds that the Veteran, in his work as a jet engine technician, along the flight line, near the base perimeter at Korat RTAFB, from at least March 1971 to March 1972, was presumed exposed to herbicides.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 










(Continued on the next page)
As the Veteran had service at Korat RTAFB that exposed him to herbicides, his lung carcinoma is presumed to have been incurred in active service based on such; there is no evidence to the contrary.  See 38 C.F.R. §§ 3.307 (a), 3.309(e).  Therefore, service connection for lung carcinoma is established.  See id.; 38 C.F.R. § 3.303. Accordingly, as the evidence shows that the Veteran's lung cancer was the immediate cause of his death, service connection for the cause of death is granted. See 38 C.F.R. § 3.312; Hupp, 21 Vet. App. at 352; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for the cause of the Veteran's death.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


